
	

113 HR 912 IH: Restoring Medicaid for Compact of Free Association Migrants Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 912
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Ms. Hanabusa (for
			 herself, Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Sablan, and
			 Ms. Gabbard) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title IV of the Personal Responsibility and Work
		  Opportunity Reconciliation Act of 1996 to restore Medicaid coverage for
		  citizens of the Freely Associated States lawfully residing in the United States
		  under the Compacts of Free Association between the Government of the United
		  States and the Governments of the Federated States of Micronesia, the Republic
		  of the Marshall Islands, and the Republic of Palau.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Medicaid for Compact of Free
			 Association Migrants Act of 2013.
		2.Medicaid coverage
			 for citizens of Freely Associated States
			(a)In
			 generalSection 402(b)(2) of
			 the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1612(b)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(G)Medicaid
				exception for citizens of Freely Associated StatesWith
				respect to eligibility for benefits for the designated Federal program defined
				in paragraph (3)(C) (relating to the Medicaid program), section 401(a) and
				paragraph (1) shall not apply to any individual who lawfully resides in 1 of
				the 50 States or the District of Columbia in accordance with the Compacts of
				Free Association between the Government of the United States and the
				Governments of the Federated States of Micronesia, the Republic of the Marshall
				Islands, and the Republic of Palau and shall not apply, at the option of the
				Governor of Puerto Rico, the Virgin Islands, Guam, the Northern Mariana
				Islands, or American Samoa as communicated to the Secretary of Health and Human
				Services in writing, to any individual who lawfully resides in the respective
				territory in accordance with such
				Compacts.
					.
			(b)Exception to
			 5-Year limited eligibilitySection 403(d) of such Act (8 U.S.C.
			 1613(d)) is amended—
				(1)in paragraph (1),
			 by striking or at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)an individual described in section
				402(b)(2)(G), but only with respect to the designated Federal program defined
				in section
				402(b)(3)(C).
						.
				(c)Definition of
			 qualified alienSection
			 431(b) of such Act (8 U.S.C. 1641(b)) is amended—
				(1)in paragraph (6),
			 by striking ; or at the end and inserting a comma;
				(2)in paragraph (7),
			 by striking the period at the end and inserting , or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)an individual who lawfully resides in the
				United States in accordance with a Compact of Free Association referred to in
				section 402(b)(2)(G), but only with respect to the designated Federal program
				defined in section 402(b)(3)(C) (relating to the Medicaid
				program).
						.
				(d)Conforming
			 amendmentsSection 1108 of the Social Security Act (42 U.S.C.
			 1308) is amended—
				(1)in subsection (f),
			 in the matter preceding paragraph (1), by striking subsection
			 (g) and inserting subsections (g) and (h); and
				(2)by adding at the
			 end the following:
					
						(h)The limitations of
				subsection (g) shall not apply with respect to medical assistance provided to
				an individual described in section 431(b)(8) of the Personal Responsibility and
				Work Opportunity Reconciliation Act of
				1996.
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to benefits
			 for items and services furnished on or after the date of the enactment of this
			 Act.
			
